DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0096330 A1, hereinafter referred as “Kim”).
 	Regarding claim 1, Kim discloses a display panel (Abstract discloses display device), comprising: 
 	at least one pixel circuit each comprising a data writing module (T2) (Fig. 1b and ¶0104 discloses second transistor T2) and a driving module (T1) (Fig. 1b and ¶0101 discloses first transistor (e.g., a driving transistor) T1); and 
 	a light emitting element (OLED) (Fig. 1b), 
wherein the data writing module (T2) is configured to provide a data signal (DS) (Fig. 1b and ¶0112 discloses when the second transistor T2 is turned on, a data signal DS from the j-th data line Dj is supplied to the first electrode of the first transistor T1) and an adjusting voltage (Vref) (Figs. 1b, 5 and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1), and the driving module (T1) is configured to provide a driving current to the light emitting element (OLED) and comprises a driving transistor (T1) (Fig. 1b and ¶0101 discloses the first transistor T1 may control the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED); 
an operation process of the display panel comprises a data writing phase (period T1) (Fig. 5 and ¶0136 discloses a voltage corresponding to the data signal DS is stored in each of the pixels PXL during the first period T1) and a reset and adjustment phase (period T2) (Fig. 5 and ¶0139 discloses voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2); 
during the data writing phase (period T1), the data writing module (T2) is turned on and configured to write the data signal (DS) (Figs. 1b, 5, ¶0112 and ¶0136 discloses a voltage corresponding to the data signal DS is stored in each of the pixels PXL during the first period T1); and 
during the reset and adjustment phase (period T2), the data writing module (T2) is turned on and configured to write the adjusting voltage (Vref) (Figs. 1b, 5, ¶0139 and ¶0143 discloses voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2).
	Regarding claim 2, Kim discloses the display panel according to claim 1, wherein each of the at least one pixel circuit comprises a compensation module (T3) configured to compensate a threshold voltage of the driving transistor (T1) (¶0111 discloses when the third transistor T3 is turned on, the first transistor T1 is diode-coupled; and ¶0112 discloses when the first transistor T1 is turned on, the data signal DS supplied to the first electrode of the first transistor T1 is supplied to the first node N1 via the diode-coupled first transistor T1, and a voltage obtained by subtracting the threshold voltage of the first transistor T1 from the data signal DS is applied to the first node N1); 
 	during the data writing phase (period T1), the compensation module (T3) is turned on (Fig. 5 and ¶0134 discloses the second scan signals G21 to G2n may be supplied in the first period T1); and 
during the reset and adjustment phase (period T2), the compensation module (T3) is turned off (Fig. 5 and ¶0034 discloses the second scan signals G21 to G2n may not be supplied in the second period T2).
	Regarding claim 3, Kim discloses the display panel according to claim 1, wherein the operation process of the display panel comprises a period of a data writing frame (Fig. 5 illustrates the first period T1 corresponding to frame 1F’) and a period of a holding frame (Fig. 5 illustrates the second period T2 corresponding to frame 1F’); 
 	during the period of the data writing frame, one of the at least one pixel circuit executes the data writing phase (period T1) and a light emitting phase (Fig. 5 and ¶0214 discloses during the first period T1, the emission control signals F1 to Fn may be sequentially supplied, and the data signal DS may be supplied to be synchronized with the scan signals G11 to G1n and G21 to G2n); and 
 	during the period of the holding frame, one of the at least one pixel circuit executes the reset and adjustment phase (period T2) and the light emitting phase (Fig. 5 and ¶0217 discloses during the second period T2, the emission control signals F1 to Fn may be repeatedly supplied in a predetermined period, and the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm).
	Regarding claim 14, Kim discloses the display panel according to claim 3, wherein the operation mode of the display panel comprises a first mode (Fig. 7a and ¶0070 discloses second mode) and a second mode (Fig. 7a and ¶0070 discloses first mode), wherein the first mode comprises repeated first cycles (¶0131 discloses in FIG. 5, signals of an embodiment where the same image is displayed in the pixel unit 100 in the second mode is shown), and each of the first cycles comprises one period of a data writing frame (period T1) and at least one period of a holding frame (period T2); the second mode comprises repeated periods of data writing frame (Fig. 16 and ¶0072 discloses when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n), and each of the repeated periods of data writing frame is the period of the data writing frame (Fig. 16 and ¶0072 discloses when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n); and an image refreshing rate of the display panel in the second mode is greater than an image refreshing rate of the display panel in the first mode (¶0070 discloses a first mode in which the organic light emitting display device is driven at a first driving frequency (e.g., a normal driving frequency) or in a second mode in which the organic light emitting display device is driven at a second driving frequency (e.g., a low driving frequency) less than the first driving frequency).
	Regarding claim 16, Kim discloses a method for driving a display panel (Abstract discloses display device), wherein the display panel comprises a pixel circuit (310) and a light emitting element (OLED) (Fig. 1b and ¶0085 discloses anode electrode of the organic light emitting diode OLED may be coupled to the pixel circuit 310), the pixel circuit comprises a data writing module (T2) (Fig. 1b and ¶0104 discloses second transistor T2) and a driving module (T1) (Fig. 1b and ¶0101 discloses first transistor (e.g., a driving transistor) T1), wherein the data writing module (T2) is configured to provide a data signal (DS) (Fig. 1b and ¶0112 discloses when the second transistor T2 is turned on, a data signal DS from the j-th data line Dj is supplied to the first electrode of the first transistor T1) and an adjusting voltage (Vref) (Fig. 1b and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1), the driving module (T1) is configured to provide a driving current to the light emitting element (OLED) and the driving module (T1) comprises a driving transistor (T1) (Fig. 1b and ¶0101 discloses the first transistor T1 may control the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED), and an operation process of the display panel comprises a data writing phase (period T1) and a reset and adjustment phase (period T2) (Fig. 5 and ¶0139 discloses voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2); 
 	wherein the method comprises: 
 	 	during the data writing phase (period T1), turning on the data writing module (T2) and writing, by the data writing module (T2), the data signal (DS) (Fig. 1b and ¶0112 discloses when the second transistor T2 is turned on, a data signal DS from the j-th data line Dj is supplied to the first electrode of the first transistor T1); and 
 	 	during the reset and adjustment phase (period T2), turning on the data writing module (T2), and writing, by the data writing module (T2), the adjusting voltage (Vref) (Figs. 1b, 5, ¶0139 and ¶0143 discloses voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2).
	Regarding claim(s) 17, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 3, and therefore rejected on similar grounds.
	Regarding claim 19, Kim discloses the display device, comprising the display panel according to claim 1 (Abstract discloses display device).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 4-5, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yuan (US 2021/0383743 A1, hereinafter referred as “Yuan”).
	Regarding claim 4, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein the adjusting voltage written by the data writing module is configured to adjust a bias state of the driving transistor.
 	However, in a similar field of endeavor, Yuan discloses wherein the adjusting voltage written by the data writing module is configured to adjust a bias state of the driving transistor (Abstract discloses during the bias stage, the data write module and the drive module are on, the compensation module is off, and the data signal is written to the drain of the drive transistor to adjust the bias state of the drive transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the effect on the internal characteristics of the drive transistor T0 can balance the effect on the internal characteristics of the drive transistor in the non-bias stage in which the gate potential of the drive transistor T0 is greater than the drain potential of the drive transistor (¶0066).
	Regarding claim 5, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein the data writing module comprises: a second transistor comprising a first terminal connected to a data signal input terminal, a second terminal connected to a source of the driving transistor, and a gate connected to a second control signal terminal, and a third transistor comprising a first terminal connected to one of voltage adjusting signal input terminals, a second terminal connected to the source of the driving transistor, and a gate connected to a third control signal terminal; wherein during the data writing phase, the second transistor writes the data signal to the source of the driving transistor under control of a signal of the second control signal terminal; and wherein during the reset and adjustment phase, the third transistor writes the adjusting voltage to the source of the driving transistor under control of a signal of the third control signal terminal.
 	However, in a similar field of endeavor, Yuan discloses wherein the data writing module (11) comprises: a second transistor (T1) comprising a first terminal connected to a data signal input terminal (Vdata) (Fig. 22), a second terminal connected to a source of the driving transistor (T0) (Fig. 22), and a gate connected to a second control signal terminal (S1) (Fig. 22), and a third transistor (T8) comprising a first terminal connected to one of voltage adjusting signal input terminals (Vbias), a second terminal connected to the source of the driving transistor (T0), and a gate connected to a third control signal terminal (ST) (Fig. 22); wherein during the data writing phase (Fig. 10, data writing stage), the second transistor (T1) writes the data signal (Vdata) to the source of the driving transistor (T0) under control of a signal of the second control signal terminal (S1) (Fig. 22 and ¶0149 discloses the data write transistor T1 is connected to a data signal input terminal and configured to transmit a data signal Vdata); and wherein during the reset and adjustment phase (Fig. 10, bias stage), the third transistor (T8) writes the adjusting voltage (Vbias) to the source of the driving transistor under control of a signal of the third control signal terminal (Fig. 22 and ¶0149 discloses the bias transistor T8 is connected to a bias signal input terminal and configured to transmit a bias signal Vbias).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 12, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein each of the at least one pixel circuit further comprises a reset module configured to provide a reset signal to a gate of the driving transistor, a voltage of the reset signal is VR, and the adjusting voltage is VJ, where VJ>VR.
 	However, in a similar field of endeavor, Yuan discloses wherein each of the at least one pixel circuit further comprises a reset module (T5) configured to provide a reset signal (Vref) to a gate of the driving transistor (N1) (Fig. 5 and ¶0074 discloses the input terminal of the reset module 16 receives the reset signal Vref, the output terminal of the reset module 16 is electrically connected to the gate of the drive transistor T0), a voltage of the reset signal is VR (Vref), and the adjusting voltage is VJ (Vbias), where VJ>VR (Figs. 5, 25 and ¶0167 discloses the voltage of the bias signal Vbias is higher than the voltage of the reset signal Vref).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that During the bias stage, the drain voltage of the drive transistor T0 needs to be appropriately raised to slow down the threshold voltage drift of the drive transistor T0. Therefore, generally, the voltage of the bias signal Vbias is set higher than the voltage of the reset signal Vref Based on this, the signal received by the reset signal terminal is switched between the reset signal Vref and the bias signal Vbias (¶0167).
	Regarding claim 15, Kim discloses a display panel (Abstract discloses display device), comprising: 
 	a pixel circuit comprising a data writing module (T2) (Fig. 1b and ¶0104 discloses second transistor T2) and a driving module (T1) (Fig. 1b and ¶0101 discloses first transistor (e.g., a driving transistor) T1); and 
 	a light emitting element (OLED) (Fig. 1b),
 	wherein the driving module (T1) is configured to provide a driving current to the light emitting element (OLED) (Fig. 1b and ¶0101 discloses the first transistor T1 may control the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED) and wherein the driving module (T1) comprises a driving transistor (T1) (Fig. 1b and ¶0101 discloses first transistor (e.g., a driving transistor) T1).
 	Kim doesn’t explicitly disclose the data writing module comprises a second transistor and a third transistor, wherein the second transistor is connected between a data signal input terminal and a source of the driving transistor and wherein the second transistor is configured to provide a data signal, and the third transistor is connected between a voltage adjusting signal input terminal and the source of the driving transistor and wherein the third transistor is configured to provide an adjusting voltage.
 	However, in a similar field of endeavor, Yuan discloses the data writing module (11) comprises a second transistor (T1) and a third transistor (T8) (Fig. 22 and ¶0149 discloses data write module may include a data write transistor T1 and a bias transistor T8), wherein the second transistor (T1) is connected between a data signal input terminal (Vdata/Vbias) and a source of the driving transistor (T0) (Fig. 22 illustrates the data write transistor T1 is connected between Vdata/Vbias and the source of the driving transistor T0) and wherein the second transistor (T1) is configured to provide a data signal (Vdata) (Fig. 22 and ¶0149 discloses the data write transistor T1 is connected to a data signal input terminal and configured to transmit a data signal Vdata), and the third transistor (T8) is connected between a voltage adjusting signal input terminal (Vbias) and the source of the driving transistor (T0) (Fig. 22 illustrates the bias transistor T8 connected between Vdata/Vbias and the source of the driving transistor T0) and wherein the third transistor (T8) is configured to provide an adjusting voltage (Vbias) (Fig. 22 and ¶0149 discloses the bias transistor T8 is connected to a bias signal input terminal and configured to transmit a bias signal Vbias).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 18, Kim discloses the display panel according to claim 16, wherein the pixel circuit comprises a compensation module (T3) configured to compensate a threshold voltage of the driving transistor (T1) (¶0111 discloses when the third transistor T3 is turned on, the first transistor T1 is diode-coupled; and ¶0112 discloses when the first transistor T1 is turned on, the data signal DS supplied to the first electrode of the first transistor T1 is supplied to the first node N1 via the diode-coupled first transistor T1, and a voltage obtained by subtracting the threshold voltage of the first transistor T1 from the data signal DS is applied to the first node N1). 
 	Kim doesn’t explicitly disclose the data writing module comprises a first sub-module connected between a data signal input terminal and a source of the driving transistor, and a second sub-module connected between a voltage adjusting signal input terminal and the source of the driving transistor; during the data writing phase, both the first sub-module and the compensation module are turned on, and the second sub-module is turned off and during the reset and adjustment phase, the first sub-module is turned off, and the second sub-module is turned on.
 	However, in a similar field of endeavor, Yuan discloses the data writing module (11) comprises a first sub-module (T1) connected between a data signal input terminal (Vdata/Vbias) and a source of the driving transistor (T1) (Fig. 22), and a second sub-module (T8) connected between a voltage adjusting signal input terminal (Vdata/Vbias) and the source of the driving transistor (T0) (Fig. 22); during the data writing phase (Fig. 27, data writing stage), both the first sub-module (T1) and the compensation module (T2) are turned on (Fig. 27 illustrates both signals S1 corresponding to T1 and signal S2 corresponding to T2 are turned on), and the second sub-module (T8) is turned off (Fig. 27 illustrates signal S3 for supplying Vref is turned off) and during the reset and adjustment phase (Fig. 10, bias stage), the first sub-module (T1) is turned off (Fig. 27 illustrates during the bias stage signal S1 is turned off), and the second sub-module (T8) is turned on (Fig. 27 illustrates the signal S3 for supplying Vref is turned on).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.

6. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yuan and in further view of Nathan et al. (US 2021/0383743 A1, hereinafter referred as “Nathan”).
	Regarding claim 6, Kim as modified doesn’t explicitly disclose the display panel according to claim 5, wherein the at least one pixel circuit comprises at least two pixel circuits, and at least two of the voltage adjusting signal input terminals corresponding to the third transistors of the data writing modules of the at least two pixel circuits are connected to a same voltage adjusting signal line.
 	However, in a similar field of endeavor, Nathan discloses wherein the at least one pixel circuit comprises at least two pixel circuits (Fig. 10 illustrates pixels 160 of adjacent rows), and at least two of the voltage adjusting signal input terminals (IBIAS) corresponding to the third transistors (172) of the data writing modules (170,172) of the at least two pixel circuits are connected to a same voltage adjusting signal line (IBIASj) (Figs. 5A, 10 and ¶0080 discloses the signal line VDATAj and the bias line IBIASj are shared among the pixels in the common column of the display array 402).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim for the purpose of decreasing the number of interpixel connecting lines. 	
	Regarding claim 7, Kim as modified doesn’t explicitly disclose the display panel according to claim 5, further comprising: a data line connected to the first terminal of the second transistor; and a voltage adjusting signal line connected to the first terminal of the third transistor.
 	However, in a similar field of endeavor, Nathan discloses further comprising: a data line (Vdata) connected to the first terminal of the second transistor (170) (Figs. 5a, 10 and ¶0063 discloses gate terminal of the driving transistor 164 is connected to the signal line VDATA through the transistor 170 and is connected to the source terminal of the transistor 166); and a voltage adjusting signal line (IBIAS) connected to the first terminal of the third transistor (172) (Figs. 5a, 10 and ¶0066 discloses drain terminal of the transistor 172 is connected to the bias line IBIAS). 	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim for the purpose of alleviating stress on the connection line for providing a Vdata and Vbias voltages by separating the signals onto two different lines.	


7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of In et al. (US 2021/0118368 A1, hereinafter referred as “In”).
	Regarding claim 10, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein the adjusting voltage is VJ and a maximum value of a voltage of the data signal (DS) is VD, where VJ>VD.
 	However in a similar field of endeavor, In discloses wherein the adjusting voltage is VJ and a maximum value of a voltage of the data signal (DS) is VD, where VJ>VD (¶0012 and ¶0071 discloses the bias voltage VB applied to the bias voltage line VBL may be higher than the highest data voltage within a data voltage range that is available as the data signals DS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of biasing operation based on the bias voltage VB may initialize the voltage-current characteristics of the driving transistors to a voltage-current characteristic of an on-state by applying the on-bias to the driving transistors of the respective pixels PX (¶0071).

8. 	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang et al. (US 2014/0068243 A1, hereinafter referred as “Yang”).
	Regarding claim 11, Kim discloses the display panel according to claim 1, wherein each of the at least one pixel circuit further comprises a light-emission controlling module (T5, T6) configured to control the light emitting element (OLED) to enter a light emitting phase (Fig. 1b and ¶0116 discloses the fifth transistor T5 and the sixth transistor T6 are turned on, and a current path from the first power source ELVDD to the second power source ELVSS via the fifth transistor T5, the first transistor T1, the sixth transistor T6, and the organic light emitting diode OLED is then formed): the light-emission controlling module comprises a first light-emission controlling module (T5) and a second light-emission controlling module (T6), wherein the first light-emission controlling module is connected between a first power supply terminal (ELVDD) and a source of the driving transistor (T1), and the second light-emission controlling module is connected between a drain of the driving transistor (T1) and the light emitting element (OLED) (Fig. 1b).
 	Kim doesn’t explicitly disclose a power supply voltage provided by the first power supply terminal is VP, and the adjusting voltage is VJ, where VJ>VP.
 	However, in a similar field of endeavor, Yang discloses a power supply voltage provided by the first power supply terminal is VP (Fig. 3 and ¶0036 discloses first power supply ELVDD), and the adjusting voltage is VJ (Fig. 3 and ¶0047 discloses a bias power supply Vbias), where VJ>VP (¶0047 discloses the bias power supply Vbias is set as a higher voltage than the first power supply ELVDD).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the off bias voltage is applied to the driving transistor before the data signal is supplied to initialize the characteristic of the driving transistor (¶0098).
	Regarding claim 13, Kim doesn’t explicitly disclose the display panel according to claim 3. wherein the adjusting voltage is a constant voltage during the period of the data writing frame, and the adjusting voltage is a constant voltage during the period of the holding frame.
 	However, in a similar field of endeavor, Yang discloses wherein the adjusting voltage (Vbias) is a constant voltage during the period of the data writing frame (Fig. 4a and ¶0015 discloses the bias power supply is set in a high impedance state when the scan signal is supplied to the ith scan line), and the adjusting voltage is a constant voltage during the period of the holding frame (Fig. 4a and ¶0052 discloses when the second transistor M2 is turned on, the voltage of the bias power supply Vbias is supplied to the first node n1 so that the first transistor M1 is turned off).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the first transistor M1 is initialized by the off bias voltage and the first transistor M1 may control the amount of current supplied to the OLED so that an image with desired brightness is displayed regardless of the data signal of a previous period (¶0052).

Allowable Subject Matter
9. 	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692